Application for reinstatement by petitioner, who was suspended from the practice of law for a period of one year by order dated April 7, 1978. The application was referred to the Committee on Professional Standards for the Third Judicial Department, which reported that it had no additional complaints outstanding against petitioner, and to the Committee on Character and Fitness for the Third Judicial District, which has recommended approval. Application granted and petitioner reinstated as an attorney and counselor at law upon entry of an order in accordance herewith. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.